                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                     §
                                                                §
              Plaintiff,                                        §
                                                                §   CIVIL ACTION NO.:
         v.                                                     §
                                                                §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                      §
         equipment, appurtenances, and freights                 §
                                                                §
              Defendant in rem.                                 §

                                      MOTION FOR APPOINTMENT OF
                                       SUBSTITUTE CUSTODIAN AND
                                     MEMORANDUM OF LAW IN SUPPORT

                   Plaintiff hereby moves this Court to enter an Order appointing the Master of the M/V

         OCEAN FORCE ("the Vessel") as Substitute Custodian of M/V OCEAN FORCE, her

         equipment, appurtenances, and freights, and as grounds therefore, states:

                   1.      On February 12, 2021, a Verified Complaint was filed praying that the Vessel be

         arrested, and for other proper relief.

                   2.      Plaintiff has moved this Court to direct the Clerk of this Court to issue a Warrant

         for Arrest of the Vessel, commanding the United States Marshal for this District to arrest and

         take into custody the Vessel and to detain the same in his custody until further Order of this

         Court.

                   3.      The United States Marshal, however, has confirmed that they are not available,

         because of the current Covid-19 situation, to attend the Vessel in person, and to arrest and take

         custody of the Vessel.




27727242.1
                4.      Plaintiff seeks to avoid part of the current daily charges for keeping the Vessel by

         appointing the Master of the M/V OCEAN FORCE as Substitute Custodian in place of the

         United States Marshal, and also because the Marshal is not available.

                5.      The Vessel is presently moored in this District. In the interest of allowing the

         Vessel to remain in the hands of a competent person and to save unnecessary expenses, Plaintiff

         wishes to have the Master of the Vessel be appointed as substitute custodian of said Vessel. The

         Master, of course, is in charge of the Vessel, as a matter of the ordinary course of the Vessel’s

         operations, and therefore insured concerning and competent with keeping the Vessel.

                6.      Plaintiff, in consideration of the Marshal's consent to the substitution of custody

         of the Vessel, agrees to release the United States and the Marshal from any and all liability and

         responsibility arising out of the care and custody of the Vessel and all other necessaries thereunto

         pertaining and belonging, from the time the Marshal transfers custody of said Vessel over to the

         substitute custodian, and Plaintiff further agrees to hold harmless and indemnify the United

         States and the Marshal from any and all claims whatsoever arising out of the Substitute

         Custodian's possession and safekeeping of the Vessel.

                7.      The Marshal for this District therefore should be ordered, authorized and directed

         to surrender the possession and custody of the Vessel to the Substitute Custodian named herein

         and that upon such surrender the Marshal shall be discharged from the Marshal’s duties and

         responsibilities for the safekeeping of the Vessel and held harmless for any and all claims arising

         whatever out of said substituted possession and safekeeping of the Vessel.

                8.      This Court also should further order that the Vessel be allowed to be moved from

         the location of arrest to another location within this District, in order to reduce the costs of

         keeping the Vessel or otherwise to accommodate the orderly business of the Port.


27727242.1

                                                          -2 -
                9.      Thus, good reason exists for this Court to grant Plaintiff’s Motion to appoint a

         Substitute Custodian for the United States Marshal.

                                                 CONCLUSION

                Based on the foregoing, Plaintiff’s Motion for Appointment of a Substitute Custodian

         should be granted.

                WHEREFORE, Plaintiff prays for the entry of an Order appointing the Master of the

         M/V OCEAN FORCE as Substitute Custodian.

                                                            YOUNG CONAWAY STARGATT
                                                            & TAYLOR, LLP
         OF COUNSEL
                                                           /s/ Timothy Jay Houseal
         J. Stephen Simms                                  ____________________________________
         Simms Showers LLP                                 Timothy Jay Houseal (Del. Bar ID No. 2880)
         201 International Circle, Ste. 250                Rodney Square
         Baltimore, Maryland 21030                         1000 North King Street
         Telephone:     (410) 783-5795                     Wilmington, DE 19801
         Facsimile:     (410) 510-1789                     (302) 571-3267
         jssimms@simmsshowers.com                          thouseal@ycst.com

         Dated: February 12, 2021                          Attorneys for CAC Maritime, Ltd.




27727242.1

                                                        -3 -
                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                    §
                                                               §
              Plaintiff,                                       §
                                                               §   CIVIL ACTION NO.:
         v.                                                    §
                                                               §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                     §
         equipment, appurtenances, and freights                §
                                                               §
              Defendant in rem.                                §

                                          ORDER OF APPOINTMENT OF
                                           SUBSTITUTE CUSTODIAN

                   This matter is before the Court upon the Motion of the Plaintiff for an Order authorizing

         the appointment of the Master of the M/V OCEAN FORCE, which is the subject of this

         admiralty action, as substitute custodian of the M/V OCEAN FORCE. The Court having

         reviewed the Motion for Appointment of Substitute Custodian, and it appearing to the Court that

         the proposed replacement custodian is an acceptable replacement custodian for the U.S. Marshal,

         it is therefore,

                   ORDERED that the Master of the M/V OCEAN FORCE is hereby authorized to replace

         the U.S. Marshal as custodian of the subject Vessel while she is under arrest, to act as the

         Substitute Custodian of the subject Vessel, to permit movement of said Vessel within the District

         of Delaware, and to permit cargo operations to occur on said Vessel anywhere within the District

         of Delaware.

                   DONE AND ORDERED this ____ day of February 2021.



                                                        _________________________________
                                                        UNITED STATES DISTRICT JUDGE


27727242.1
